Toy safety (debate)
The next item is the statement from the Commission on toy safety.
Vice-President of the Commission. - (DE) Madam President, honourable Members, we always discuss toys just before Christmas, and quite rightly so, as this is the time when people are most interested in toys. I am grateful that we are doing so once again this year, as the safety of toys is a matter that is of interest to Parliament, the Council and the Commission and for which we all set the highest requirements.
The debate this evening has been triggered by media reports in one particular Member State - Germany. They originate from the Federal Institute for Risk Assessment and from the Technical Supervisory Association (Technischer Überwachungsverein). Neither institution has approached the Commission directly. The German Government has not, as yet, come to the Commission with regard to this matter either. Thus, we do not know any more than what was stated by these two institutions in their press releases and what could be read in the German media. Nevertheless, it is a subject that needs to be taken so seriously that, even if all we have to go on is reports in the press, we still need to address the matter.
The analysis in the reports we have before us indicates that we need to deal with four different issues. The first is a question that is very easy to answer. According to the statement by the German Technical Supervisory Association, a considerable proportion of the toys on the German market that were tested did not comply with the European Union's current legal provisions. In this case, ladies and gentlemen, the rules are perfectly clear. If a Member State makes such a discovery, it is obliged to inform all the other Member States and the European Commission of this immediately and put the necessary measures in place. They can go as far as taking these products off the market immediately, and indeed this means throughout Europe, and also imposing an import ban if these products are manufactured outside the European Union. I hope that the German authorities will very quickly notify the other Member States and the Commission accordingly via RAPEX. Should import bans be necessary, then I assure you here and now that the Commission will approve such bans directly and without delay. However, as I said, as yet, no such information has been submitted to us by the German authorities.
Market surveillance - and I have to say this very clearly at this point - is the sole responsibility of the Member States. Neither the European Commission, Parliament nor the Council have any market surveillance instruments at their disposal. These are the sole preserve of the Member States. However, they are obliged under law, including under the current Toys Directive, to carry out this market surveillance. When I read news from Germany that it is doubtful that the country's market surveillance is in a position to meet the requirements of the new Toys Directive, then there is only one thing I can say, and that is that the German Government is under obligation to ensure that the German market surveillance authorities can meet these requirements. Thus, I think the answer to this question is fairly clear.
The second question is simple, too. It is an old topic on which Parliament has had intensive debates in connection with the adoption of the Toys Directive and where the crucial vote in this Parliament resulted in a clear and unambiguous majority decision in a roll-call vote. It related to the question of mandatory certification of toys by a third body. This proposal was put forward by Germany. The German Technical Supervisory Association was behind the proposal, which was quite rightly rejected because certification by a third body would not provide any additional safety at all in the case of toys, which are normally not technically complicated, as it would be the prototype that would be certified in this case.
When it comes to toys, however, the problem is not the prototype, but, as we know from experience, the problem is whether the high requirements that we set are actually complied with during the entire manufacturing process by all suppliers and all of those involved in the supply chain. As in all other areas, when it comes to toys, we abide by the principle that the manufacturer must take full responsibility for a product being in compliance with the law in force. Regardless of where in the world they are, we must not release manufacturers from this responsibility.
If there is a problem with reliability in a particular country, we need to talk to this country about improving its production conditions, and that is exactly what the European Commission is doing. I am talking about China. We are in close and intensive contact with China with regard to the question of how we can actually ensure that the production conditions in this country, which is by far the largest toy manufacturer in the world, meet our requirements. Progress has indeed been made here, but there is certainly still more that needs to be done.
The third complex of issues relates to chemical substances and heavy metals in toys. This is an extremely difficult and thorny issue. The political guideline that I gave to my colleagues when work was being carried out on the Toys Directive was to lay down the most stringent rules possible - the most stringent possible! This view was also shared by the Council and by Parliament. As a result, the limit values that we included in the new Toys Directive, which will be introduced in stages from 2011 onwards, represented the state of the art in terms of scientific knowledge at the time the directive was adopted.
However, we were aware that this is an evolving process - science is, of course, always progressing and there are always new research results and new findings - and, together, we deliberately framed the directive in such a way that new scientific findings that there are risks that we had not previously observed and that limit values have been set too high can very quickly be incorporated into the directive in a comitology procedure involving Parliament. According to the current legal situation, adopted by the European Parliament, the involvement of the competent scientific committee is needed for the assessment of the risks posed by products.
There have been indications twice this year that new findings may be available. The first was via a letter sent to me by Germany's Federal Minister for Food, Agriculture and Consumer Protection in the spring of this year. The letter concerned cadmium. I immediately arranged for this issue to be submitted to the scientific committee, not only with regard to cadmium, but with regard to other heavy metals, too. We are expecting the results of their examination during the first half of 2010 - by the end of June at the latest. If their examination does indeed reveal new findings, we will immediately bring forward a proposal to tighten up the directive, which has not yet entered into force, so that it enters into force in 2011 with the more stringent limit values in place.
The second case is rather complicated and difficult to explain. It relates to polycyclic aromatic hydrocarbons, known as PAHs, which surround us all in our daily lives - we are not even aware of what we are coming into contact with. In this case, too, we received information that the limit values for these polycyclic aromatic hydrocarbons may possibly be set too high. The scientific committee is looking into this. The results will also arrive in good time to allow us to make corrections.
At this point, let me point out that we are dealing with a problem here that, as politicians, we are not really able to solve. These are technical issues that are extremely complex. I will quite openly admit to you that I do not always understand the extremely complicated scientific analyses that are presented to me. I do not imagine that there are many Members of this Parliament, even if everyone were here this evening, who could claim to understand them. We cannot understand them because we have not received the relevant education. To a certain degree, therefore, we have to trust our experts. This is where the problem lies.
We all know, of course, that the history of science is full of examples of cases where the generally accepted teaching has turned out to be wrong. It is also full of examples of so-called minority opinions ultimately proving to be correct. As politicians, how can we decide when scientists disagree with each other? We cannot, and this is a risk that comes with our jobs as politicians and it is one that we cannot avoid.
The rule that we have in this regard in the European institutions is that we follow the recommendations of the competent scientific committees, and that is what we have done in this case, too. However, I would like to say quite openly that I take this issue so seriously that any indication, however small, that there may be new findings available - and even if we only find out about them in a newspaper report - is taken so seriously by the Commission that the issue is put to the scientists.
The last point is quite an annoying one. In this regard, I have to say that I really would have expected an institute belonging to the government of a Member State to observe the minimum requirements of good scientific conduct. The claim by the Federal Institute for Risk Assessment, which has been widely taken up by the German media, that, when it comes to polycyclic aromatic hydrocarbons, we have a limit value for tyres that is a hundred times more stringent than the limit value for children's toys is simply scandal mongering. It is pure scandal mongering and the scientists there know that.
The truth is that the rules applying to the manufacture of tyres, in particular, to the oils used in this process, originate from the time before REACH and before the Directive on the safety of toys and that, in this case, one of these substances is taken as a reference value. However, this substance represents a group of around a hundred others. Thus, you need to multiply the reference value by one hundred. You then come to exactly the threshold value that also applies to other products within the European Union.
In other words, since the threshold value applying to the use of certain oils in the manufacture of tyres is based on the smallest content of these substances that is still measurable in the product, it is exactly the same for toys, too. The content is defined in terms of the smallest measurable content. I can only urge the Federal Institute to withdraw this misleading and indefensible claim. It really is intolerable that we have to deal with such things.
In summary, as regards the Toys Directive, we have produced a document which, to the best of our knowledge and belief, corresponds to what was possible at the time it was adopted. We have also framed it in such a way that new findings can be incorporated at any time so that our safety requirements for toys will always reflect the state of the art in science and research.
Madam President, Commissioner, I would like to thank you sincerely for the clarity and credibility of your statement with regard to the limit values under discussion here. On behalf of the Group of the European People's Party (Christian Democrats) - we also provided the rapporteur for the Toys Directive at that time in Marianne Thyssen - I would therefore like to make it clear that we, too, want to achieve and maintain complete protection in respect of all hazardous substances. We know that, in this regard, we have a particular responsibility for the health of our children and therefore our future.
Particularly before Christmas - you mentioned this, Commissioner - it needs to be possible for parents and grandparents to be certain which toys are safe for their children or grandchildren and which toys they can buy for them. Like you, I, too, call on the market surveillance authorities in the Member States, in particular, in Germany, to fulfil their obligations and remove dangerous toys from the market. I believe that we made the right decision at the time not to implement certification by third bodies as a general evaluation criterion for toys.
As regards the limit values, a similar appeal was made a year ago - as you mentioned. At that time, I wrote a letter to you asking you to refer the matter to the Commission's scientific committee, and that is something for which I am very grateful to you. I tried, back then, to obtain more scientific opinions from Germany and I have since received these. I would like to quote from one study by the Chemisches und Veterinäruntersuchungsamt Stuttgart (the Stuttgart Chemical and Veterinary Testing Office): 'Comparisons of the higher migration limit values in the new directive with the fifteen year old values in DIN EN 713 are ultimately difficult to evaluate from a technical point of view.'
With this, I believe I can explain that it is not a cheap way of palming the issue off on to science and saying 'we do not want to examine this any closer because we do not want to understand it', but it is a genuine and difficult dispute among experts and one institute in Germany is clearly putting its point of view across particularly strongly. However, I urge you, Commissioner, to do everything possible to bring together the scientific institutes involved to enable them finally to agree on a scientifically objective opinion.
Madam President, at this time every year, parents intervene to ensure that letters are received by Father Christmas. Children ask for toys in these letters. One of these toys might be this one here, just as this one here might be one of the 104 toys controlled by the Federal German institute responsible for identifying dangers in consumer goods.
I have just listened to the Commissioner basically blame the institute for doing its work. I have listened to him heaping blame on scientists. I have listened to him heaping blame on the Member States, who are responsible for supervision. I have listened to all this with a great deal of interest, just as I have listened to him constantly telling us, with a great deal of honesty and solid data, that every previous directive is improved every now and then with new data. That fact alone confirms that the Federal German institute has done its job properly. So we need to bear that in mind.
As far as the directive is concerned, it is due to be applied in 2011 and, for chemical substances, in 2014, as you know. And another thing: on 17 December, in other words, the day after tomorrow, each Member State will go to the Commission in order to present its draft in connection with the market supervision regulation.
These relate directly to the Christmas market. These relate directly to the health of our children, who play with the toys that we buy them. Finally, it is very important that the debate on toys should not be held at this time every year. The debate on toys and safety should really be held throughout the year. That is the Commission's responsibility.
Madam President, Commissioner, the Group of the Alliance of Liberals and Democrats for Europe supports the views expressed in the opinion of the German Federal Institute for Risk Assessment to the effect that the ALARA principle, in other words, the principle of 'as low as reasonably achievable', should apply in the assessment of carcinogenic substances.
Secondly, there is consequently a need for the Commission to examine whether this principle is also satisfied by the limit values laid down in the Toys Directive.
Thirdly, if this does not happen, we call on the Commission to ensure that, until the Toys Directive has been transposed by all the Member States in 2011, the limit values are laid down in the Toys Directive in such a way as to rule out any risk to the health of children from softening agents in toys.
Fourthly, the principle enshrined in the Toys Directive, whereby chemicals that are potentially carcinogenic, mutagenic or toxic to reproduction are impermissible, must be implemented with regard to accessible parts of toys. This must actually be achieved by the limit values set, as otherwise such a directive is worthless.
Fifthly, this calls, in particular, for better and more efficient market surveillance, because it is usually toys that have been imported into the EU that exceed the limit values set by the Union. However, efficient market surveillance would also enable toys manufactured within the EU to be tested to see whether they, too, comply with the limit values.
Sixthly, it is totally unacceptable, should this be the case, that lower standards should apply to imports into the EU than, for example, into the US. However, the threat by the German Federal Minister for Food, Agriculture and Consumer Protection, Ilse Aigner, to go it alone and prohibit so-called 'toxic toys' herself is, in my view, completely the wrong way to go about it and totally counterproductive when it comes to creating confidence in the European internal market. Merely cultivating national popular opinion not only destroys confidence in the European Institutions; it also damages the German Federal Government, because it approved the Toys Directive.
Madam President, Commissioner, we requested this debate in order to correct and clarify exactly what in these claims is true and what is merely cheap populism. That was the background to this. We would have expected the Commission to go to the press sooner, but if the matter can be cleared up through this debate, we will be very happy with that.
I welcome the announcement that you are going to carry out tests with regard to heavy metals and softening agents. I believe that is urgently needed. I would like to point out that the number of new cases of cancer in children under 15 years of age rose by more than 50% between 1980 - when data began to be collected - and 2006.
Malignant tumours are the second most common cause of death in children. We therefore need to act, we need to check whether these figures are correct and we need to respond accordingly. If this latest study by the German Federal Institute for Risk Assessment shows that the revised Toys Directive does not provide sufficient protection from carcinogenic softening agents, we will have to take action.
It cannot be the case that children can take up many times the quantity of carcinogenic substances in just one hour of skin contact than are contained in the smoke from 40 cigarettes. These substances can be avoided. The study shows that this is technically possible. Seventy percent of toys sold are below these thresholds. Therefore, it is possible at any time to require the other toys to meet these limit values, too. It is presumably a question of price, but that cannot be regulated by the market alone when the safety of children is at risk. Political action needs to be taken to adjust and raise the threshold values accordingly.
Of course, Member States are responsible for market surveillance, not Europe, Parliament or the Commission. We have also called on Germany many times to take its duties in the area of market surveillance seriously and to take the relevant action. However, that does not, by any means, mean that we do not need to take action where there is doubt as to whether our threshold values reflect the latest scientific findings, and therefore it is my hope and request that the new Commission will present proposals to Parliament as soon as possible so that we can then adjust the relevant limit values in the comitology procedure.
(NL) Madam President, Commissioner, ladies and gentlemen, the safety of children - our smallest and most vulnerable consumers - has always been a priority for the Group of the European People's Party (Christian Democrats) and indeed for everyone in this House, and it was for this very reason that, one year ago, we adopted a new, strict, Directive on the safety of toys. Thanks to the excellent cooperation with the Commissioner and his services, with the Council Presidency and with my fellow MEPs across all the political groups, we were able to complete that mammoth task; and quickly, namely in a single reading. All our institutions were convinced that we had drawn up legislation that was the strictest in the world and was being followed attentively as far a field as China and the United States.
Parliament acted sensibly as far as third-party certification was concerned, and took a particularly strict line concerning the standards on chemical substances such as allergens and heavy metals. With regard to the substances that are carcinogenic, mutagenic or toxic for reproduction (CMR), we opted for a total ban, with a few exceptions under very strict conditions. This legislation provides for a transitional period, but that goes without saying - it is inherent in the system - and, in any case, this transitional period is shorter than the industry had said it could cope with. Ladies and gentlemen, either we got it completely wrong and failed with regard to this act, or science and technology have evolved to such an extent that the act already needs amending, which can be done very quickly through the comitology procedure, or there is nothing wrong, in which case we cannot play unnecessarily on people's fears and on their justified concern for their children's safety. I have listened to and believed the Commissioner, and I see that the European Commission is doing what it has to do.
If further infringements should come to light in this field, I believe this shows we can rest assured that market surveillance is in place and that it is working. We have two questions, then: is the legislation still up to the minute, and is the market surveillance adequate? If the answer to both questions is 'yes', we must absolutely avoid giving way to populism and must make clear to people that there is no need to worry.
(DA) Madam President, thank you, Commissioner, for your introduction. If I have understood you correctly, you wanted to ensure that a study was started into whether there are, in fact, too many toxic substances in children's toys in Germany, as the study indicates. If I have it right, then I would say that your idea is a good one. It is extremely important for us to act quickly. If we have any reason to suspect that our children's safety is at risk, then we must act. Furthermore, we would, of course, appreciate it if the Commission could get back to us here in Parliament very quickly to let us know whether or not there is anything in these claims. However, I would like to point out that, when it comes to softening agents in toys, there are, in fact, a number of researchers who are saying that there is no safe limit. The only safe thing to do is to leave the softening agents out of our children's toys completely. I really think that we should take a stand on this and consider whether we should not have tightened up the rules. I am not sure that the rules are good enough, even those in the new Toys Directive.
However, there is another matter that I would also like to raise in this regard, and that is that, a month and a half ago, we received a Commission study into how the new market surveillance legislation had been implemented in each Member State. It is indeed right that it is the task of the Member States to ensure that market surveillance functions properly. However, this study showed that, despite the fact that we have tightened up the rules, only two Member States chose to put more money into market surveillance. We ought to be able to do better than this. It is precisely to prevent terrible stories of unsafe toys on the market that we need significantly better market surveillance. I therefore also hope that the Commission will ensure that the Member States achieve this.
(SV) Madam President, I would like to thank Commissioner Verheugen for coming here to tell us about this important matter. We have a huge responsibility to ensure that our children are not made unwell or put at risk. I would like to take this opportunity to put a couple of questions that I have concerning the commitments made by the Commission in connection with the negotiations ahead of the first reading vote on the Toys Directive, as well as ahead of our plenary vote.
The party groups that were involved in the negotiations agreed to remove certain limits on noise levels because the wording approved by the Committee contained specific decibel levels. The Commission said that these levels might be too high and promised instead to produce a standard based on maximum levels for sustained noise and short noises. How far has the Commission got with its work on ensuring that toys do not cause hearing impairment? When can we expect a standard stating maximum noise levels for toys?
I would also like to highlight the issue of the font size used for warning texts. Once again, we were told that this would be resolved via standardisation. What is the Commission's view on the rules that should be applied here? When can we expect a standard that includes minimum font sizes for warning texts?
(PL) The subject of toy safety arouses very great interest, especially during the pre-Christmas period, when we are thinking about which toys to buy for the youngest among us. In the previous parliamentary term, we prepared what is, in my opinion, a very good solution for increasing the safety of the toys our children play with. Unfortunately, we have to wait for the effects of these provisions. I do, however, believe they will bring tangible results.
I would like to thank, here, the Commission services for organising the Toys Road Show, because it is a very important initiative which is helping businesses to prepare for the changes which result from the directive.
Ladies and gentlemen, I am, however, disturbed by another piece of information. At the end of November, in the United States, the Consumer Product Safety Commission decided to recall over a million children's cots from the market. Another million will be recalled from the Canadian market. A cot is an item of everyday use, and children come into contact with cots more often, perhaps, than with toys. In view of the scale of the operation, I would be grateful if the Commissioner could comment on this matter. Can we be sure that the children's cots available on the European market are safe?
(DE) Madam President, Commissioner, I, too, would like to thank you most sincerely for the clarity of your words. Essentially, it should be said that, overall, the Toys Directive has brought a considerable improvement in the protection of our children. We all approached it with the intention of producing the most stringent legislation anywhere in the world. However, many parents and grandparents are now concerned - as you said - because of the studies by the German Federal Institute for Risk Assessment. We now need to ask ourselves whether or not the Institute's statements and opinion are right. In any case, we need to examine the facts of the matter very closely. It is a question of the protection of our children.
At this point, I would like to thank you most sincerely for having stated that you are willing to do that. However, I think that things need to move more quickly. Not until next year, you say, during the first half of the year, will the findings of the scientific committee be available. It must be done quicker than that. It is a question of the protection of our children. I really cannot understand why the Federal Institute left it so long to come out with these statements. I want to make that point here, too.
(EL) Madam President, dozens of instances have been recorded over recent years - 36 in 2000 alone - in which children needed immediate surgical intervention due to harmful substances in toys. I would also remind the House that just last week, a report was published in America which says that one third of toys in circulation contain dangerous chemical substances.
We should therefore understand that the European mark of conformity (CEE) is not enough to guarantee toy safety. It is awarded following submission of a file by the company in question and not following preventive and spot checking of the product and, as a result, we cannot assume that toys are safe.
In order, therefore, to ensure that our children - I do not have any, but I hope that one day I shall - receive gifts from Father Christmas, as mentioned earlier, which are completely safe and need not cause parents to worry, we must put pressure on the Member States to carry out more thorough checks and, of course, to strengthen current legislation.
Madam President, ladies and gentlemen, I am delighted at the broad consensus that this debate has shown. Allow me to make a preliminary comment. We are dealing with a scientific institute, the German Federal Institute for Risk Assessment, which I have been aware of for some time as a result of its tendency to make alarmist announcements to the public without informing the Commission or any other European institutions of its findings. You can judge that for yourselves. The only thing that I know about this is that the continued funding of this institute from Germany's Federal budget is under discussion. Perhaps that is one explanation for the institute's intensive public relations activities, while it clearly sets no great store by allowing us to examine its findings in any appropriate way.
Nevertheless - and it seems I have been misunderstood on this point - even if we only read something in the media, we still regard it as an indication of possible new scientific findings and I have already passed this on to the scientific committee. The call for me to do this that has been expressed here is not needed. The moment that I receive an indication that there may be new scientific findings available concerning the safety of toys and the limit values that we have set, this information is sent to the scientific committee.
However, I must reiterate that you cannot expect me, and likewise I cannot expect you, to make a decision in respect of the disagreements among scientists regarding methods. You cannot do that. I cannot do that and neither can you. I can do nothing more than say that the question of methodology in the measurement of possible limit values has been rigorously debated here in Parliament, in the Council and the Commission. Furthermore, the opinion of this German institute is not shared by any other scientific institute in Europe - not one! If you believe that I am obliged to follow the opinion of a single institute and ignore that of all the others, then please tell me so and you can reprimand me for this. I cannot assume this responsibility. Not one of you can do that either. However, I will say it once again: if any new findings come to light, the process will be set in motion.
Mrs Weisgerber, you said that the process should go quicker - unfortunately, it cannot go any quicker. These are very complicated scientific issues. Tests are needed. You are perhaps not aware of this, but extensive animal tests are needed, for example, in order to be able to verify this sort of claim. You cannot force scientists to produce findings within a particular timeframe. I am sorry, but that is not possible. I must therefore simply ask you to be satisfied with me telling you that the scientific committee has told us that it will be able to provide substantiated results by the middle of next year, and it will indeed do so. On the basis of these results, the Commission will immediately prepare new proposals if it should emerge that there are indeed new findings. I hope that makes it clear.
Mr Creutzmann, the principle of using the lowest possible risk is valid. I do not need the help of the Federal Institute for Risk Assessment to find that out. The requirements that you derived from this are therefore also met.
Mrs Rühle, you say that I should have gone to the press sooner. It will surprise you when I say that I did exactly that. Just as I do not think that what I have said here this evening in Parliament will make it into the European media, and particularly not the German media, so my factual and, I thought, calm statement of the facts was not taken up by the German media. However, I issued the necessary statement and explained the facts of the matter. I would be happy to provide you with the text.
Mrs Davidson, we have the most stringent legislation in the world. That is something we can take pride in. This Commission will not allow itself to be outdone by anyone in the world when it comes to providing the highest possible level of safety for toys.
Mrs Schaldemose, I can only agree with you, and say that the responsibility of the Member States for market surveillance must not be called into question. I agree with you entirely that the question of implementation is crucial here. In this regard, too, we have made appropriate preparations.
The last question from Mrs Hedh is a very important one. With regard to the standards for different areas, you mentioned two examples, one of them being sources of noise. The relevant instructions have been sent to the European standardisation organisations. However, for standards, it is no different than for other scientific work. You cannot expect them to be available in a week or in one, or indeed several, months. It takes time. However, all of the standards that we have talked about are in progress and will be available in good time, and they will also allow us to develop an exact comparability of the products and to strengthen market surveillance.
There is one last point I would like to address. Baby seats, which have been mentioned here and with regard to which there have been some safety problems in the US, are not toys. They do not, therefore, fall within the scope of the Toys Directive, but rather within that of the General Product Safety Directive. We need not hide from the Americans in this regard. The system that we have in Europe with regard to the general safety of products has continued to prove its worth over the last few years. If unsafe products appear on the European market, we can now assume with a degree of certainty that all the other Member States and the Commission will, in fact, be informed about them and that the appropriate steps will also then be taken.
The debate is closed.
Written statements (Rule 149)
in writing. - I welcome the fact that the new Directive 2009/48/EC on toy safety will come into force in 2011, although it is regrettable that the directive will not be in force for the Christmas 2010 period next year, when the majority of toys made or imported into the EU, are sold. I hope that Member States will see fit to transpose all elements of this important directive before the final deadline for implementation in order to give parents, as consumers, greater peace of mind.
Taking the opportunity of this debate, I would like to draw attention to the need to improve the functioning of the European Union's register of consumer accidents, which anticipates, among other things, collection of information about fatalities and bodily injuries resulting from the use of various products intended for children. The register should be an important element of the mechanism of the system for protecting consumers, including the youngest and most helpless. Unfortunately, according to an expert from the Technical Committee on products for small children and toy safety of the Polish Committee for Standardisation, rapid exchange of information between Member States and the European Commission on products which pose a hazard, and steps taken in particular countries to prevent or restrict their coming onto the market, is still not functioning satisfactorily. I would like to ask that this matter be thoroughly investigated.